Case 19-32231-jal       Doc 307      Filed 08/31/20       Entered 08/31/20 09:48:43             Page 1 of 1

                 UNITED STATES BANKRUPTCY COURT
                                 Western District of Kentucky
       IN RE:                                                            Case No.:19−32231−jal
       Insight Terminal
       Solutions, LLC. and
       Insight Terminal
       Holdings, LLC
                                                                         Chapter: 11
                                   Debtor(s)                             Judge: Joan A. Lloyd




                                 NOTICE OF HEARING
       TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

       PLEASE TAKE NOTICE that a hearing will be held in the above−referenced case as
       listed below to consider and act upon the matters listed below and transact other
       business as may properly come before the Court:

       Notice of Hearing regarding Motion for Relief from Stay regarding Army Gateway
       Redevelopment Sublease for West Gateway dated as of September 24, 2018, between
       Oakland Bulk and Oversized Terminal, LLC, as Sublandlord, and Debtor Insight
       Terminal Solutions (ITS), as Subtenant. Filed by Creditor Oakland Bulk & Oversized
       Terminal, LLC 304. ANY OBJECTION TO THE MOTION HEREIN SHALL BE
       FILED WITH THE COURT NO LATER THAN SEVEN DAYS PRIOR TO THE
       DATE OF HEARING. Hearing scheduled for 9/22/2020 at 10:00 AM at Courtroom #1,
       5th Fl(7th St. Elevators), 601 West Broadway, Louisville, KY 40202(EASTERN
       TIME). cc: matrix (Goss, K)

       PLEASE TAKE ADDITIONAL NOTICE that should a continuance of the hearing be
       necessary for good cause shown, the movant shall request the continuance in writing,
       with notice to all parties in interest, no later than seven (7) days prior to the scheduled
       hearing.



       Dated: 8/31/20
                                                               FOR THE COURT
       By: kg                                                  Elizabeth H. Parks
       Deputy Clerk                                            Clerk, U.S. Bankruptcy Court
